Citation Nr: 0521306	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected 
bilateral ankle disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic lumbosacral sprain.

3.  Entitlement to a disability rating in excess of 20 
percent for limitation of motion of the right ankle, status-
post reconstruction, with decreased sensation and 
degenerative changes.

4.  Entitlement to a disability rating in excess of 20 
percent for limitation of motion of the left ankle, status-
post reconstruction.

5.  Entitlement to service connection for a bilateral knee 
condition, claimed as secondary to service-connected 
bilateral ankle disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for over twenty years from 
October 1974 to October 1994.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision that, inter alia, 
denied secondary service connection for a bilateral hip 
disability; and granted service connection and assigned an 
initial 10 percent evaluation for chronic lumbosacral sprain, 
effective June 28, 2002.  In March 2003, the veteran filed a 
notice of disagreement (NOD) both with the denial of service 
connection and with the assigned rating.  The RO issued a 
statement of the case (SOC) in March 2004, and the veteran 
filed a substantive appeal later that same month.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
chronic lumbosacral sprain, the Board has characterized that 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In February 2005, the veteran's representative filed 
additional evidence with the Board, along with a motion for 
good cause for filing the evidence out of time, and a signed 
waiver of initial RO consideration of the evidence.  The 
Board accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.1304 (2004).

In April 2005, the veteran testified during a hearing before 
the undersigned in Washington, DC; a transcript of that 
hearing is of record.  

The Board's decision on the claim for service connection for 
a bilateral hip disability, on both a direct and secondary 
basis, is set forth below.  The claim for an initial 
disability rating in excess of 10 percent for service-
connected chronic lumbosacral sprain is addressed in the 
remand following the order.  The remand also addresses claims 
for increased ratings for each service-connected ankle 
disability and for service connection for a bilateral knee 
disability, each denied by the RO, and for which the veteran 
has filed the first of two actions needed to place these 
issues in appellate status.  For reasons expressed below, 
each of these issues is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a bilateral 
hip disability, on any basis, has been accomplished.

2.  The evidence is equivocal as to whether the veteran 
currently had a bilateral hip disability.

3.  There is no competent evidence or opinion establishing 
that the veteran currently had a bilateral hip disability 
that is medically related to service, and the medical 
evidence on the question of a relationship between any such 
disability service-connected ankle disability tends to weigh 
against such a finding.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip 
disability, to include as secondary to service-connected 
bilateral ankle disability, are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for a bilateral 
hip disability has been accomplished.

Through the March 2004 SOC, and the July 2002 and July 2003 
letters, the RO notified the veteran of the legal criteria 
governing the claim (to include the three criteria for 
establishing service connection, and the criteria for 
establishing secondary service connection), the evidence that 
has been considered in connection with the claim for service 
connection for a bilateral hip disability appeal, and the 
bases for the denial of the claim.  After each, the veteran 
and his representative were given the opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's July 2002 and July 2003 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  Those letters also 
invited the veteran to submit any additional evidence in his 
possession.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met with respect 
to claim herein decided.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, as indicated above, 
documents meeting the VCAA's notice requirements were 
provided to the veteran both before and after the rating 
decision on appeal.  However, the Board finds that the 
veteran has not, in any way, been prejudiced by the RO's 
actions.  The Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this case, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.

As indicated above, the RO sent the July 2002 letter 
soliciting information and evidence from the veteran before 
the initial adjudication; other documents satisfying the 
VCAA's notice requirements were provided to the veteran after 
that rating action.  The RO issued a SOC in March 2004, 
explaining what was needed to substantiate the claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  The Board also points out that the case did not 
come initially to the Board until July 2005, well after the 
one-year period for response to any document providing VCAA 
notice (see 38 U.S.C.A. § 5103(b)(1)).  


The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and private medical 
treatment records.  The veteran also has been given 
opportunities to submit and/or identify evidence to support 
his claim, and he recently submitted additional evidence in 
February 2005.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that, to the extent that VA has failed 
to completely fulfill any duty to notify the veteran prior to 
the initial adjudication of the claim, such error is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim for service connection 
for a bilateral hip disability. 

II.  Factual Background

Service medical records reflect no complaints, findings or 
diagnosis of any hip disability, or any trauma to either of 
the veteran's hips.

VA progress notes in May 2002 show an impression of possible 
mild trochanteric bursitis.  
 
The report of the August 2002 VA examination reflects that 
the veteran has had reconstructive surgical procedures of 
both ankles due to ligamentous instability.  Current 
complaints included hip pain.  The veteran could lift 
lightweights, and push and pull occasionally, but not 
repetitively.  He could stand for approximately thirty to 
forty-five minutes, and could walk a city block.  Sitting 
caused back discomfort.  The veteran could squat and stoop 
without difficulty, and could manage stairs without 
difficulty.  He reported difficulty sleeping.  Examination of 
the hips revealed no pain on palpation of either hip joint or 
trochanters.  Range of motion of the hips, bilaterally, was 
to 125 degrees on flexion, to 35 degrees on extension, to 35 
degrees on external rotation, to 10 degrees on internal 
rotation, and to 30 degrees on abduction.  X-rays of the hip 
joints were reported as normal.  No hip disability was 
diagnosed.  Noting that the veteran did not exhibit any 
impairment of his hips, the VA examiner opined that it was at 
least as likely as not that the veteran's hip symptoms were 
referred pain from his low back condition.

Pain management consultation records in June 2002 reveal that 
the veteran reported a fifteen-to-twenty-year history of 
joint pain, and that his ankles, knees, hips, shoulders, 
hands, and low back all ached.  The examiner's impression was 
osteoarthritis.  Medications were provided to treat the 
veteran's chronic pain.

Private medical records in August and September 2002 reveal 
complaints of pain in the neck, shoulders, wrists, hands, 
hips, knees, and feet.  Adequate range of motion was noted, 
including internal and external rotation of the hips.  The 
examiner's impression was degenerative arthritis.

VA progress notes in May 2003 reveal that the veteran was 
currently under treatment by a local pain clinic.  Previous 
x-rays of his hips, pelvis, and knees have been non-
revealing.  The veteran's chronic pain was attributed to his 
osteoarthritis and possible lumbar radiculopathy.

An August 2003 medical statement by Bhisham Garg, M.D., 
reveals that the veteran continued to receive treatment for 
chronic arthritis, including discomfort and joint pain in his 
ankles, hips, shoulder, hands, and low back.  

II.  Legal Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 3.307 and 3.309 (2004).

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a nonservice-
connected condition by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran asserts that he has developed a bilateral hip 
condition as a result of falling and/or otherwise 
compensating for the instability of each ankle.  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that there is no basis for a 
grant of service connection for a bilateral hip disability on 
either a direct or secondary basis.

The Board points out that the veteran underwent VA 
examination by an orthopedist to obtain medical information 
as to the nature and extent of any bilateral hip disability.  
Notwithstanding a May 2002 assessment of possible mild 
trochanteric bursitis, the August 2002 VA examiner was unable 
to find any objective signs of disease in the hips.  
Moreover, the August 2002 x-rays revealed no abnormalities.  
While an August 2003 medical statement by Dr. Garg reflects 
treatment for chronic arthritis, such finding is not 
supported by x-ray.  Under these circumstances, the Board 
finds that, on the question of whether the veteran currently 
has a bilateral hip disability, the evidence of record 
remains equivocal.
  
Even assuming, for the sake of argument, that the veteran 
currently has a bilateral hip disability, there is no 
competent evidence establishing a medical relationship 
between any current bilateral hip disability and service, or 
between any current bilateral hip disability and any service-
connected disability.  As indicated above, no hip disability 
was shown in service, and arthritis of the hips was not 
manifested to a compensable degree within the first post-
service year.  Moreover, there is no competent medical 
opinion addressing the relationship between bilateral hip 
disability and service, and the only competent opinion on the 
question of a medical nexus between bilateral hip disability 
and service-connected ankle disability tends to tends to 
militate against such a finding.  Specifically, the August 
2002 VA examiner attributed the veteran's bilateral hip 
symptoms to referred pain from the veteran's low back 
condition-a disability for which service connection is 
already in effect.  [Parenthetically, the Board notes that 
evaluation of the same "disability" or the same 
"manifestations" under various diagnostic codes violates the 
rule against pyramiding (see 38 C.F.R. § 4.14).]  Moreover, 
while the veteran has complained of experiencing pain in each 
hip, the Board emphasizes that pain alone, without any 
evidence of underlying pathology, is not a disability for 
which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  

Significantly, neither the veteran nor his representative 
presented or alluded to the existence of any contrary medical 
opinion (i.e., one that would support the veteran's assertion 
as to a nexus between a claimed hip disability and service), 
despite specifically being asked or invited to present or 
identify such evidence via the RO's July 2003 letter.

The Board does not doubt the sincerity of the veteran's 
belief that he currently has a bilateral hip disability that 
is related to his military service; however, as a layperson 
without the appropriate training and expertise, the veteran 
simply is not competent to render a probative opinion on 
medical matters, to include the diagnosis of, and opinion as 
to etiology of, a specific disability.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for a bilateral hip disability, on any basis (to include 
direct, presumptive, and secondary), must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as competent evidence simply does not support the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for a bilateral hip disability, to include 
as secondary to the service-connected bilateral ankle 
disability, is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations in connection with the 
remaining claim for a higher rating for chronic lumbosacral 
strain, the Board finds that specific additional development 
to satisfy the duty to assist is warranted.  

The RO should arrange for the veteran to undergo further 
examination for evaluation of that disability.  The record 
reflects that the veteran last underwent a VA joints 
examination in August 2002; however, the issue was then 
entitlement to service connection, and the findings reported 
in connection with that examination are inadequate for 
evaluating the severity of the veteran's low back disability.  
Although the veteran has complained of experiencing chronic 
low back pain, the evidence does not address the 
considerations set forth in 38 C.F.R. §§ 4.40 and 4.45 
(2004)-specifically, the extent of functional loss due to 
pain and other factors.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 204-207 (1995).

The Board also points out that recent changes to the rating 
criteria pertaining to disabilities of the spine took effect 
on September 26, 2003.  See 68 Fed. Reg. 51454 (August 27, 
2003).  As adjudication of the claim must involve 
consideration of both the former and revised applicable 
criteria, with due consideration given to the effective date 
of the change in criteria (see VAOPGCPREC 03-00 and 07-03), 
medical findings responsive to the revised criteria are 
needed to properly adjudicate the claim on appeal.

If more than one lumbar disability is diagnosed, the examiner 
should, to the extent possible, distinguish symptoms 
attributable to the service-connected disability now 
characterized chronic lumbosacral sprain from those 
attributable to any other disability.  The Board points out 
that if it is not medically possible to distinguish the 
effects of service-connected and nonservice-connected 
conditions, the reasonable doubt doctrine mandates that all 
signs and symptoms be attributed to the veteran's service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 U.S.C.A. § 3.102 (2004).  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should request that the veteran submit all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for a higher rating for lumbosacral 
strain.  Adjudication of the claim should include specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is appropriate.  
Moreover, for the sake of efficiency, the RO's adjudication 
of the claim should include consideration of the evidence 
submitted directly to the Board in February 2005.

As a final note, the Board points out that, in the October 
2002 rating decision, the RO denied the veteran's claims for 
an increased disability evaluation for each ankle and for 
service connection for a bilateral knee disability.  An 
August 2003 NOD clearly expressed disagreement with those 
determinations; however, the RO has not yet issued a SOC as 
to each of those claims.  Accordingly, the Board is required 
to remand these matters to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a SOC, along with 
a VA Form 9, and afford them the 
opportunity to submit a substantive 
appeal on denial of higher ratings for 
each ankle disability and for service 
connection for a bilateral knee 
disability.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claims for increased 
evaluation for each ankle disability and 
for service connection for a bilateral 
knee disability, within 60 days of the 
issuance of the SOC).

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence-pertinent to the 
claim for a higher initial rating for 
lumbosacral strain (and any other issue 
for which an appeal is perfected).  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the 
lumbosacral spine, preferably at the 
Syracuse VAMC (as requested).  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include x-rays) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should conduct range of 
motion studies of the lumbosacral spine, 
reported in degrees, with normal ranges 
provided for comparison purposes.  The 
examiner should also indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
lumbosacral spine.  If pain on motion is 
indicated, the examiner should note at 
which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also inquire as to 
the existence, and/or frequency of muscle 
spasms, radiculopathy, and other 
neurological symptoms associated with the 
lumbar sprain; and indicate whether the 
veteran experiences any ankylosis of the 
lumbosacral spine, and, if so, the extent 
of such ankylosis.  

In providing the specific findings noted 
above, the examiner should, to the extent 
possible, distinguish the symptoms and 
effects of the service-connected chronic 
lumbosacral sprain from those associated 
with any other spine disability.  If it 
is not medically possible to do so, the 
examiner should clearly so state, and 
indicate that his or her findings pertain 
to overall lumbosacral disability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher initial rating for lumbosacral 
strain in light of all pertinent evidence 
(to include that submitted directly to 
the in February 2005) and legal authority 
(to include the September 2003 changes to 
the rating schedule for evaluating back 
disability).  The RO must document its 
consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above) is warranted. 

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
all additional legal authority 
considered-to specifically include the 
applicable changes to the rating 
schedule, noted above-as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


